         Case 1:21-cv-00100-EGS Document 113 Filed 08/02/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                    Plaintiffs,

        v.                                                      Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.


                         DEFENDANTS’ MOTION FOR LEAVE
                       TO FILE SUPPLEMENTAL DECLARATION

       Defendants respectfully request leave to file the accompanying Declaration of David

Shahoulian, Assistant Secretary for Border and Immigration Policy at the Department of

Homeland Security (“DHS”), in further support of Defendants’ Combined Opposition (ECF No.

76) to Plaintiffs’ Motion for Class Certification (ECF No. 23) and Motion for Classwide

Preliminary Injunction (ECF No. 57).

       Local Civil Rule 65.1(c) governs the procedures applicable to applications for preliminary

injunctions in this Court. The local rule states that “[s]upplemental affidavits . . . may be filed”

but “only with permission of the Court.” LCvR 65.1(c). Thus, consistent with the local rule,

Defendants hereby seek the Court’s permission to file the accompanying Shahoulian Declaration.

       Local Civil Rule 65.1(c) does not provide a standard for assessing motions for leave to file

supplemental affidavits or declarations, but courts generally “have the discretion to allow parties

to supplement the record of a case.” Marsh v. Johnson, 263 F. Supp. 2d 49, 53-54 (D.D.C. 2003)

(granting defendants leave to file supplemental declarations in resolving motions to dismiss

regarding subject matter jurisdiction). Good cause exists to grant leave to file this declaration.
         Case 1:21-cv-00100-EGS Document 113 Filed 08/02/21 Page 2 of 3




       First, Defendant Mayorkas, in his capacity as Secretary of the Department of Homeland

Security, offers the Shahoulian Declaration to provide the Court with the overall assessment of the

Department regarding the potential impact of a preliminary injunction enjoining the expulsion of

members of Plaintiffs’ proposed class. This Department-wide perspective was not available when

Defendants submitted their opposition on February 17, 2021.

       Furthermore, Defendants do not seek to reargue points made in their opposition brief;

rather, they seek to supply the Court with additional and updated information that may assist the

Court in considering the pending preliminary injunction motion. In particular, the Shahoulian

Declaration provides the Court with information regarding DHS’s current COVID-19-constrained

capacity to process noncitizens crossing the U.S.-Mexico border and the impact an injunction

would have on the Government’s border operations and the public health and safety of DHS

personnel, noncitizens, and border communities.

       Lastly, as reflected in the Joint Motion to Reset Briefing Schedule on Plaintiff’s Motions

for Class Certification and Classwide Preliminary Injunction (ECF No. 112), Plaintiffs consented

to the filing of a supplemental declaration.

       A proposed order is enclosed.

Dated: August 2, 2021                          Respectfully submitted,

                                               CHANNING D. PHILLIPS, D.C. Bar #415793
                                               Acting United States Attorney

                                               BRIAN P. HUDAK
                                               Acting Chief, Civil Division

                                                /s/ Sean M. Tepe
                                               SEAN M. TEPE, DC Bar #1001323
                                               Assistant United States Attorney
                                               555 Fourth St., N.W.
                                               Washington, D.C. 20530
                                               Phone: (202) 252-2533
                                               Email: sean.tepe@usdoj.gov

                                                  -2-
        Case 1:21-cv-00100-EGS Document 113 Filed 08/02/21 Page 3 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NANCY GIMENA HUISHA-HUISHA, on
behalf of herself and others similarly situated,

                   Plaintiffs,

       v.                                                   Civ. A. No. 21-100 (EGS)

ALEJANDRO MAYORKAS, Secretary of
Homeland Security, et al.,

                   Defendants.


                                    [PROPOSED] ORDER

      Upon consideration of Defendants’ Motion for Leave to File Supplemental Declaration, it

is hereby ORDERED that Defendants’ Motion for Leave is GRANTED.


_________________                                  __________________
Date                                               Emmet G. Sullivan
                                                   United States District Judge
